Case 1:20-cv-22051-DPG Document 43 Entered on FLSD Docket 12/16/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-22051-CIV-GAYLES/OTAZO-REYES

  SISVEL INTERNATIONAL S.A., 3G
  LICENSING S.A., AND SISVEL S.p.A.,

         Plaintiffs,

  v.

  HMD AMERICAN, INC. and
  HMD GLOBAL OY,

        Defendants.
  ______________________________________/
                                                ORDER

         THIS CAUSE came before the Court upon Defendants HMD America, Inc. and HMD

  Global Oy’s (“Defendants”) Notice of Hearing [D.E. 39]. This matter was referred to the

  undersigned pursuant to 28 U.S.C. § 636 by the Honorable Darrin P. Gayles, United States District

  Judge [D.E. 35].

         The undersigned held a hearing on this matter on December 15, 2020. In accordance

  with the undersigned’s rulings at the hearing, it is

         ORDERED AND ADJUDGED as follows:

          The dispute as to Interrogatory No. 11 has been resolved.

          Plaintiffs Sisvel International S.A., 3G Licensing S.A., and Sisvel S.p.A.’s

             (“Plaintiffs”) may answer Interrogatories Nos. 12 and 13 with respect to portfolios

             of patents that include the patent(s) at issue in this case; and may designate those

             answers as “Attorneys’ Eyes Only” plus experts.

          Defendants’ request for a better answer to Interrogatory No. 16 is denied without

             prejudice to the issue being addressed at the Plaintiffs’ Rule 30(b)(6) corporate

             representative’s deposition.
Case 1:20-cv-22051-DPG Document 43 Entered on FLSD Docket 12/16/2020 Page 2 of 2




           Defendants’ Request for Production No. 21 is modified as follows: All documents

             that refer or relate to an inventor of an Asserted Patent, regarding the Asserted

             Patent. Plaintiffs shall respond to this request as modified.

          DONE AND ORDERED in Chambers at Miami, Florida this 16th day of December,

  2020.


                                                      ____________________________________
                                                      ALICIA M. OTAZO-REYES
                                                      UNITED STATES MAGISTRATE JUDGE

  cc:     United States District Judge Darrin P. Gayles
          Counsel of Record




                                                  2
